


EXHIBIT 10.17.4.


AMENDMENT NO. 4 TO THE
MONSANTO COMPANY
ERISA PARITY SAVINGS AND INVESTMENT PLAN


(As Amended and Restated as of December 31, 2008
And Subsequently Amended Through June 11, 2012)


WHEREAS, Monsanto Company, a Delaware corporation (the “Company”), maintains the
Monsanto Company ERISA Parity Savings and Investment Plan (As Amended and
Restated as of December 31, 2008 and Subsequently Amended Through June 11, 2012)
(the “Plan”) for the benefit of its eligible employees;


WHEREAS, the Plan was subsequently amended by Amendment No. 1, Amendment No. 2,
and Amendment No. 3; and


WHEREAS, the Company, acting through the Internal People Committee or its
delegate, reserved the right to amend the Plan pursuant to Section 10 thereof;
and


WHEREAS, the Company wishes to further amend the Plan to (i) revise the
accumulation and distribution rules associated with contributions made on behalf
of Eligible Employees who have become Disabled and (ii) clarify the role of the
Board People Committee with respect to Executive Officers.


NOW THEREFORE, effective immediately, the Plan is further amended as follows:


1.The last sentence of Section 3.1(q)(iii) is amended and restated to read as
follows:


“However, a Disabled Participant’s eligibility to receive an Employer Excess
Contribution pursuant to this 3.1(q)(iii) will cease upon the earlier to occur
of (a) the Disabled Participant’s attainment of age 65, or (b) the withdrawal by
the Disabled Participant of any portion of his Employer Core Account from the
SIP Plan; and.”


2.The second sentence of Section 3.1(dd) is amended and restated to read as
follows:


“The SIP Parity Account shall include the Participant’s Grandfathered Account,
2005-2009 Contribution Account and Post-2009 Contribution Account, as
applicable, each of which shall include a “Deferral Election Sub-Account” for
amounts credited pursuant to a Participant’s Deferral Election under Sections
4.1 and 4.2(a) (or the prior provisions of the Plan regarding deferrals by
Participants), an “Employer Matching Sub-Account” for amounts that are credited
pursuant to Section 4.2(b) and that are described in Section 3.1(q)(i), (ii) or
(iv) (or the prior provisions of the Plan regarding Employer contributions), and
a “Employer Core Contribution Sub-Account” for amounts that are credited
pursuant to Section 4.2(b) and that are described in Section 3.1(q)(iii).”


3.The first sentence of Section 4.2(b) is amended and restated to read as
follows:


“Employer Excess Contributions. An Eligible Employee who has made a Deferral
Election and who reaches the Compensation Limitation or the Section 415
Limitation for a year and an Eligible Employee who has become Disabled and who
is entitled to an Employer Excess Contribution pursuant to Section 3.1(q)(iii)
shall have Employer Excess Contributions credited to his SIP Parity Account for
the year as follows:”






--------------------------------------------------------------------------------




4.Section 5.1(b) is amended and restated to read as follows:


“(b)    Timing and Form. The vested portion of a Participant’s 409A Account
other than any portion of the Participant’s 409A Account that consists of an
Employer Core Contribution Sub-Account, shall be paid to the Participant in cash
in a single lump sum distribution in the thirteenth month that begins after the
month of the Participant’s Separation from Service (e.g., for a Separation from
Service that occurs on February 15, 2009, payment will be made in March 2010).
Notwithstanding any other provision of the Plan to the contrary, including the
provisions of Section 5.3 dealing with Subsequent Deferral Elections, the vested
portion of a Participant’s 409A Account that consists of an Employer Core
Contribution Sub-Account shall be paid to the Participant (or to the applicable
Death Benefit Beneficiary or Beneficiaries of such Participant, as the case may
be) in cash in a single lump sum distribution 60 days following the
Participant’s (i) attainment of age 65, or (ii) death, whichever first occurs.”


5.A new final sentence is added to Section 11.1 to read as follows:


“Notwithstanding the foregoing, any Claim associated with a Claimant who is an
Executive Officer must be submitted to the Board People Committee instead of the
EBPC and the Board People Committee will apply the claim procedures described in
this Section 11 in handling such Claim.”










